Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 2/17/2022, and is a Final Office Action. Claims 15, 18-26 are pending in the application. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 18-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 15 is directed towards a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: formulating a merchant-funded reward (MFR) to offer to a 
This judicial exception is not integrated into a practical application. Claim 15 includes the additional limitations of a merchant computer system processor/database/notifying device/bypass transaction processing network, which represent generic computing elements. The additional elements, 
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 15 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Remaining dependent claims 18-26 further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				Double patenting rejection has been overcome, as a Terminal Disclaimer (patent No. 10 990 998) has been filed
	Examiner agrees. The double patenting rejection has been withdrawn, as the Terminal Disclaimer has been received and approved by the Office.

				Step 2B: the enrollment of the payment instrument in the bypass transaction processing network, and the using the bypass transaction processing network to reduce a transaction cost of a purchase, recites significantly more than the Examiner’s alleged judicial exception. These additional elements go far beyond the general concept of customer rewards and limit the claims to a particular practical application.
	Examiner notes that reducing the transaction cost of a purchase represents a business practice/goal , and it recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Optimizing this practice thus pertains to a business practice optimization, not to an improvement to another technology/technical field.	Examiner notes that Claim 1 does recite an abstract idea, as noted above in the Office Action.	Examiner notes that the bypass transaction processing network (additional element that is recited in Claim 1) represents a generic computing element. Applicant defines the bypass transaction processing network in the Spec. as “an alternative or bypass transaction processing network. The bypass transaction processing network may automatically track customer reward activity and apply appropriate fee schedules”, “Network 516 may be a bypass transaction processing network.” The other additional limitations of Claim 1- i.e. a merchant computer system processor/database/notifying device represent generic computing elements. The additional elements of Claim 1 do not, alone or in combination, integrate the judicial exception into a practical application: the 

				PTAB has extended similar reasoning to a retailer system in Ex Parte Paul R. Barous Appeal 2016-003320 (7/29/2016)- the claimed invention involved a system for distributing third party coupons based on an item presented for purchase at a retailer. It was undisputed that the claims were directed to the abstract idea of distributing coupons and relied on known generic computer components. Nonetheless, PTAB reversed the rejection, finding that, by confining the distribution of coupons to a particular set of conditions, the limitations narrowed the claims so that they did not preempt the broad abstract idea defined by the Examiner.
				The instant claimed invention’s claim elements combine to limit the alleged abstract idea of communicating customer rewards to a specific practical application for using a bypass transaction processing network for lowering transaction rewards after a customer opt-in selection.
Examiner notes that lowering transaction rewards after a customer opt-in selection represents a business practice/goal , and it recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Optimizing this practice thus pertains to a business practice optimization, not to an improvement to another technology/technical field.	Examiner notes that the instant claimed invention and Ex Parte Paul R. Barous Appeal 2016-003320 are not analogous. The instant claimed invention and Barous have different fact patterns and different claim sets, and therefore the two are not analogous. Furthermore, in Barous, it was concluded that the claims add “significantly more “ than the Examiner-identified abstract idea, and thus meet the second Alice test. 	In the instant claimed invention, the claims recite an abstract idea, and the additional elements do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application – see Office Action above for the detailed, reasoned 35 USC 101 analysis. Examiner further notes that as per MPEP 2106, “ It is 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/

2/22/2022